DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carmien (U.S. Patent No. 5,404,616) in view of Nelson (U.S. Patent Pub. No. 2007/0079512).
Regarding claim 1, Carmien teaches a pruning device (10) comprising a pair of cooperating blades (16) that are pivoted together (Via pivot pin 18) a pair of rigid elongate handle stems (12) movable to and from each other for a user to operate the cooperating blades (Figure 1); each handle stem has attached thereto a first grip (20) located adjacent a distal end of its moveable portion and a second grip (24) spaced apart from the first grip and located between the first grip and the blades (Figure 1).
Examiner notes that Carmien’s handle arguably can adjust a small amount, within the length of the element 24.  However, this would arguable not be telescoping, as one handle section does not slide inside the other handle section. As such Carmien does not provide; wherein: each handle stem is telescopic, having a first portion and a second portion that is slidably extendable relative to the first portion and the blades.
Nelson teaches it is known in the art of pruners to incorporate a pruner (100) with a pair of handles (102,104) having grips (106,108), wherein each handle stem is telescopic, having a first portion and a second portion (110,112) that is slidably extendable relative to the first portion and blades (116, 118) (Figure 1; Paragraph 0035).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Carmien to incorporate the teachings of Nelson to provide the handles as telescoping.  In doing so, it allows for handles to be removable and also telescoping thereby proving adjustable handles to a desired length (Paragraph 0035).
Regarding claim 2, the modified device of Carmien provides wherein the second grips (24 Figure 1 Carmien) are attached to the first portions of the handle stems (112, 110, 108 Figure 1 Nelson).
Regarding claim 3, the modified device of Carmien provides wherein the second grips are attached adjacent distal ends of the first portions of the handle stems (Carmien Figure 1).
Regarding claim 4, the modified device of Carmien provides wherein the second grips are attached to the moveable portions of the handle stems (Carmien Figure 1 and Nelson Figure 1).
Regarding claim 5, the modified device of Carmien provides wherein the second grips are attached adjacent proximal ends of the moveable portions of the handle stems (Carmien Figure 1 and Nelson Figure 1).
Regarding claim 6, the modified device of Carmien provides wherein the first grip (20) is formed of a moulded material (Carmien Col. 5, Lines 13-14).

Regarding claim 8, the modified device of Carmien does not provide wherein the grip is formed of a plastics or rubber material.
Nelson further teaches it is known in the art of pruners to incorporate grips of rubber (Paragraph 0026).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Carmien to incorporate the teachings of Nelson to provide rubber grips. Doing so promotes comfort, reduces stress, supports ergonomic concepts and is resistant to UV light, oil, water and other environmental factors (Paragraph 0026).
Regarding claim 10, the modified device of Carmien teaches wherein the pruning device is a pair of shears (Carmien Figure 1; Col. 3, Lines 65-67).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carmien (U.S. Patent No. 5,404,616) in view of Nelson (U.S. Patent Pub. No. 2007/0079512) as applied to claim 1 above, and further in view of Linden (U.S. Patent No. 6,493,943).
Regarding claim 9, the modified device of Carmien does not teach wherein the handle stems are formed of a metal.
Linden teaches it is known in the art of shears to incorporate handles made out of metal (Figure 1, Col. 2, Lines 28-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Carmien to incorporate the teachings of Linden to provide a metal handle. In doing so, it allows for a lighter handle (Col. 2, Lines 28-32).
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. Applicant argues “From a review of the description of Carmien it is clear that Carmien does not disclose any second grips. Instead, Carmien discloses a pruning device with a single pair of hand grips 20 mounted at rear ends of the two handles 12, and a pair of handle adapters (24), to which different sets of handles may be attached”. In response to applicant's argument that “the handle adapters (24) of Carmien are not a second pair of grips”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Examiner notes the claimed structural elements are capable of being used as a “handle grip” as a user may grasp the cited handle adapter (24) of Carmien. As noted by Applicant (Page 3) latch member (60) allows for adjustment of the handle element. Carmien would keep element 24 and it’s clamp 56, so as to clamp and unclamp the two handle sections together.  Element 24 of Carmien, which has the structure of a grip, would still have the structure of a grip once modified by the prior art of Nelson to include the telescoping portion (112, 110) of handle (104), as only handle portion (12,20) would be replaced. Thus, the prior art of Carmien includes handle portion (22) and grip (24) and further includes the telescoping members (112, 110) of handle (104) of Nelson thereby still providing the benefit of continued use of tool handles as noted in Carmien (Col. 3, Lines16-24).
This rejection should be easy to overcome, by amending the claims to recite details about the second grip.  For example, it is noted that Applicant’s second grip could be rubber and/or have indentations to be gripped by fingers or a thumb.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/   07/20/2022Examiner, Art Unit 3724 

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724